Case 2:20-cv-10867-SJM-PTM ECF No. 15, PageID.1804 Filed 03/22/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 DEREK GRANT,
                                          Case No. 2:20-cv-10867
            Plaintiff,
                                          HONORABLE STEPHEN J. MURPHY, III
 v.

 ANDREW SAUL,
 COMMISSIONER OF SOCIAL
 SECURITY,

            Defendant.
                                   /

     ORDER ADOPTING REPORT AND RECOMMENDATION [14],
   DENYING PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT [12],
AND GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT [13]

      The Commissioner of the Social Security Administration ("SSA") denied the

application of Derek Grant ("Grant") for Supplemental Security Income and

Disability Insurance Benefits in a decision issued by an Administrative Law Judge

("ALJ"). ECF 9-2, PgID 48–60. After the SSA Appeals Council declined to review the

ruling, Grant appealed. Id. at 38–40. The Court referred the matter to Magistrate

Judge Patricia T. Morris, ECF 3, and the parties filed cross-motions for summary

judgment. ECF 12, 13. The magistrate judge issued a Report and Recommendation

("Report") suggesting the Court deny Grant's motion and grant the Commissioner’s

motion. ECF 14, PgID 1780. Federal Rule of Civil Procedure 72(b) governs review of

a magistrate judge's report and recommendation. De novo review of the magistrate

judge's findings is required only if the parties "serve and file specific written

objections to the proposed findings and recommendations." Fed. R. Civ. P. 72(b)(2).
Case 2:20-cv-10867-SJM-PTM ECF No. 15, PageID.1805 Filed 03/22/21 Page 2 of 2




Because neither party filed objections, de novo review of the Report's conclusions is

not required. After reviewing the record, the Court finds that the magistrate judge's

conclusions are factually based and legally sound. Accordingly, the Court will adopt

the Report's findings, deny Grant's motion for summary judgment, and grant the

Commissioner's motion for summary judgment.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that the magistrate judge's Report

and Recommendation [14] is ADOPTED.

      IT IS FURTHER ORDERED that Grant's Motion for Summary Judgment

[12] is DENIED.

      IT IS FURTHER ORDERED that the Commissioner's Motion for Summary

Judgment [13] is GRANTED.

      IT IS FURTHER ORDERED that this case is DISMISSED WITH

PREJUDICE.

      This is a final order in the case that closes the case.

      SO ORDERED.

                                               s/Stephen J. Murphy, III
                                               STEPHEN J. MURPHY, III
                                               United States District Judge
Dated: March 22, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 22, 2021, by electronic and/or ordinary mail.


                                               s/David P. Parker
                                               Case Manager
